            Case 3:20-cv-00473-JR        Document 17        Filed 07/23/20     Page 1 of 2




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Melinda Michelle Douglas
                                UNITED STATES DISTRICT COURT

                         DISTRICT OF OREGON – PORTLAND DIVISION


                                                CASE NO. 3:20-cv-00473-JR
Melinda Michelle Douglas,

                         Plaintiff,             PLAINTIFF’S VOLUNTARY DISMISSAL WITH
                                                PREJUDICE OF DEFENDANTS AMERICAN
       v.                                       EXPRESS NATIONAL BANK AND DOES 1
                                                THROUGH 100 INCLUSIVE PURSUANT TO
American Express National Bank; and             FEDERAL RULE OF CIVL PROCEDURE 41
DOES 1 through 100 inclusive,

                         Defendants.
TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

       PLEASE TAKE NOTICE THAT Plaintiff Melinda Michelle Douglas, pursuant to
Federal Rules of Civil Procedure, Rule 41(a)(1), hereby voluntary dismisses defendants
American Express National Bank and DOES 1 through 100 inclusive, with prejudice, as to all
claims in this action.
       Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
       41(a) Voluntary Dismissal
       (1)      By the Plaintiff
                (A)      Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and
                         any applicable federal statute, the plaintiff may dismiss an action
                         without a court order by filing:
                         (i)     A notice of dismissal before the opposing party serves either an
                                 answer or a motion for summary judgment.

PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANTS AMERICAN EXPRESS NATIONAL
 BANK AND DOES 1 THROUGH 100 INCLUSIVE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41 -1-
         Case 3:20-cv-00473-JR        Document 17      Filed 07/23/20   Page 2 of 2




       Defendants American Express National Bank and DOES 1 through 100 have neither
answered Plaintiff’s Complaint nor filed a motion for summary judgment. Accordingly,
Defendants American Express National Bank and DOES 1 through 100 may be dismissed from
the Complaint for all purposes and without an Order.


                                                   PERRY, SHIELDS, CAMPBELL,
                                                   FLOYD, PLLC



Dated: July 23, 2020                        By:    /s/ Kyle W. Schumacher _____
                                                   Kyle W. Schumacher
                                                   Attorney for Plaintiff




PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANTS AMERICAN EXPRESS NATIONAL
 BANK AND DOES 1 THROUGH 100 INCLUSIVE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41 -2-
